DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 10/21/21. Claim 1 has been amended. Claim 8 has been cancelled. Claims 4, 5, 12 and 15 – 20 are withdrawn due to a restriction requirement. Claims 1 – 3, 6, 7, 9 – 11, 13 and 14 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 10/21/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 3, 6, 7, 9 – 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant had elected free amine on 4/3/21 in response to a species election dated 2/10/20.
Be it as it may, claim 1, line 11, still recites a free amine, and claims 6 and 7, which enumerates free amines and gives them a concentration, respectively, have not been cancelled. Meanwhile, claims 4 – 5, which refer to the alkaline metal oxide remain withdrawn.
  The amendment is therefore confusing since it is unclear if the claims remain as elected (i.e., free amine), or if they have been amended to claim only the non-elected species (i.e., alkaline earth oxide), or if they are now drawn to the original claims as a choice of either species.
Claim 1 recites the limitation "of the free amine" in last line.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected since they depend from rejected claim 1.
For examination purposes, the claims are being treated as per Applicant’s species election.

Claim Rejections - 35 USC § 102/103
Claims 1 – 3, 6 – 7, 9 and 14 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ARAGHI (US 5,478,802).
The rejection remains are per reasons of record as discussed in the previous office action of 7/22/21 and is incorporated herein:
Claims 1 – 3, 6 and 14: ARAGHI discloses (see entire document) a fluid for oil field applications comprising an aqueous base fluid having high level of total dissolved solids (TDS), a polymer, a crosslinker and a free amine (abstract, 1:50-56, 2:23-28, 9:32-63).
The TDS ranges from 1 – 30% (2:29-34)  [i.e. 10,000 – 300,000 mg/L, thus reading on claims 1 – 3 with sufficient specificity].
The polymer is selected from CMC, CMHPG, etc. (2:41-53) [reading on claim 14].
The crosslinker is zirconium (3:26-39) [reading on the claimed zirconium].
The amine is triethanolamine which is added to the fluid in amounts of 300 ppm in example VII (3:53-55, 9:32-63) [reading on claims 6 and 7].
The pH is set at 6.7 (example III, Table III) [meeting the claimed pH of 6-7 and the claimed crosslinking at less than about 7]. ARAGHI further discloses that if the pH is higher than 7, crosslinking will not occur (Table III, 7:35-40) [also reading on the claimed crosslinking at less than about 7].
ARAGHI is silent regarding the claimed viscosity remaining above 100 cP for over 100 minutes at 300oF in the presence of the free amine. However, since ARAGHI discloses a substantially identical fracturing fluid as claimed and in the same amounts as claimed, comprising an aqueous base fluid with the claimed total dissolved solids amounts, the claimed zirconium crosslinker, the claimed CMC or CMHPG polymer and the claimed triethanolamine free amine, ARAGHI’s fluid is inherently capable of retaining the viscosity at above 100 cP for over 100 minutes at 300oF in the presence of the free amine as in the present claims. 
	Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Alternatively and in addition, ARAGHI discloses a temperature range of 70 – 300oF (4:61-5:6, claim 22) [reading on the claimed 300oF], discloses that the gel strength remains strong and stable for 0.06 days to over 100 days (tables) [fully encompassing the claimed 100 minutes], and discloses polymers capable of gelling in the presence of crosslinking agents within a gelation pH range (2:41-47). Accordingly, it would have been obvious to one of ordinary skill in the art to have varied the types and amounts of polymer, crossslinker, amine and the pH to ensure gelling of the crosslinked polymer for the desired amount of time under the temperature of the oilfield location.
Claim 7: ARAGHI discloses an example of 300 ppm of triethanolamine (i.e. 0.3%) (9:35-38) [meeting the claimed 0.01-20%].
Claim 9: The crosslinker is added in amounts of 25 – 5,000 ppm (4:9-19), with an example of 279 ppm (9:37-38) [meeting the claim].

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ARAGHI (US 5,478,802) in view of LI et al (US 2017/0198207).
The rejection remains are per reasons of record as discussed in the previous office action of 7/22/21 and is incorporated herein:
ARAGHI’s disclosure is discussed above and is incorporated herein by reference.
ARAGHI discloses titanium, but is silent whether they are nanomaterials and titanium oxide.
LI discloses (see entire document and, specifically, abstract, [0002], [0003], [0005] – [0008], [0023], [0024], [0028], claims 1, 2, 5 – 7, 11, 13, 14) a fracturing fluid comprising salt water with total dissolved solids of 500 m/L to over 300,000 mg/L [as claimed], polymer, crosslinker and a nanomaterial. 
The polymer includes guar, hydroxypropyl guar, etc. [as claimed]. 
The crosslinker is a zirconium crosslinker [as claimed] in amounts of 0.02 – 2 wt% [as claimed]. 
The nanomaterial is zirconium oxide, titanium oxide or cesium oxide nanoparticles [as claimed] in amounts of 0.0002 to about 2 wt% [as claimed].
LI discloses that, advantageously, the viscosity and viscosity life-time of fracturing fluids with both crosslinkers and nanomaterials are greater than the sum of their effects taken separately (abstract, [0010]).
It would have been obvious to one of ordinary skill in the art to have added LI’s nanoparticles and in the disclosed amounts into ARAGHI’s fracturing fluid since LI discloses that, advantageously, the viscosity and viscosity life-time of fracturing fluids with both the crosslinker and nanomaterial are greater than the sum of their effects taken separately, wherein both references similarly disclose a fracturing fluid comprising an aqueous base fluid having high level of total dissolved solids (TDS) of 300,000 mg/L, a polymer selected from guars, and a Zr or Ti crosslinker.

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive. 
Applicant submits that ARAGHI does not teach alkaline earth oxide, and thus one could not expect the properties to be inherent; that the fluid maintains a viscosity above 100 CP for over 100 minutes at 300oF in the presence of the amine oxide does not flow from the teaching of ARAGHI.
Applicant’s argument is not convincing: 
Amine oxide is not being claimed. Amine is neither an alkaline earth not is it a claimed free amine according to claim 6. 
The claim has been amended to recite either free amine alone, or alkaline oxide alone, or a choice of either. It is unclear what is being claimed from the construction of the claims and from the amendments to the claims. For examination purposes, the rejection remains as per the Office Action of 7/22/21 until further clarification and amendments are given.
Regarding the inherency of the property, the free amine and the alkaline earth oxide should give the same property to the fluid as per Applicant’s Remarks of 4/3/20    stating that they both react with water to form hydroxide ions, increasing the pH of the solution and that they perform the same function as pH adjusters and that, therefore, the species election between them should be withdrawn.

Applicant submits that LI fails to remedy the deficiency of ARAGHI.
Applicant’s argument is not convincing. ARAGHI is discussed above. LI has been applied to show that it is known to add nanoparticles since, advantageously, the viscosity and viscosity life-time of fracturing fluids with both the crosslinker and nanomaterial are greater than the sum of their effects taken separately, wherein both references similarly disclose a fluid comprising an aqueous base fluid having high level of total dissolved solids (TDS) of greater than 300,000 mg/L, a polymer selected from guar, and a Zr or Ti crosslinker.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765